[Cite as State v. McFarland, 2013-Ohio-2268.]
                          STATE OF OHIO, JEFFERSON COUNTY

                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

STATE OF OHIO,                                  )
                                                )
        PLAINTIFF-APPELLEE,                     )
                                                )             CASE NO. 12 JE 4
V.                                              )
                                                )                  OPINION
JON M. McFARLAND,                               )
                                                )
        DEFENDANT-APPELLANT.                    )

CHARACTER OF PROCEEDINGS:                       Criminal Appeal from Court of Common
                                                Pleas of Jefferson County, Ohio
                                                Case No. 07CR114

JUDGMENT:                                       Affirmed

APPEARANCES:
For Plaintiff-Appellee                          Jane Hanlin
                                                Prosecutor
                                                16001 S.R. 7
                                                Steubenville, Ohio 43952

For Defendant-Appellant                         Jon M. McFarland
                                                #A542-188
                                                Correctional Institution
                                                2500 South Avon Beldon Road
                                                Grafton, Ohio 44044




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                Dated: May 30, 2013
[Cite as State v. McFarland, 2013-Ohio-2268.]
DONOFRIO, J.

        {¶1}    Defendant-appellant, Jon McFarland, appeals from Jefferson County
Common Pleas Court judgments denying his motion to withdraw his guilty plea and
denying his “motion to reassign.”
        {¶2}    Appellant      was indicted on September 5, 2007, on four counts of
unlawful sexual conduct with a minor, third-degree felonies in violation of R.C.
2907.04(A) and (B)(3); and one count of pandering sexually oriented matter involving
a minor, a second-degree felony in violation of R.C. 2907.322(A)(1). The four counts
of unlawful sexual conduct with a minor each contained the specification that
appellant was more than 10 years older than the victim.
        {¶3}    Appellant originally pleaded not guilty, but after a Crim.R. 11 plea
negotiation, on January 7, 2008, he withdrew his not guilty plea and entered a guilty
plea to all five counts and the specifications. Part of the plea agreement was that the
state and the defense agreed to a recommended six-year sentence for the five
offenses.      After a Crim.R. 11 colloquy, the trial court accepted the guilty plea and
proceeded immediately to sentencing.            The trial court followed the agreed
recommendation of sentence and sentenced appellant to one year for each of the
four counts of unlawful sexual conduct with a minor and two years for the count of
pandering sexually oriented matter involving a minor. The court ordered appellant to
serve the sentences consecutively for a total of six years in prison.
        {¶4}    Appellant did not appeal from the conviction and sentence. Instead,
acting pro se, he sent a letter to the trial court on January 17, 2008, wherein he
stated he wished to withdraw his guilty plea. The trial court overruled appellant’s
request on January 18, 2008.
        {¶5}    On May 6, 2008, appellant, still acting pro se, filed a motion titled
“Motion to Withdraw Guilty Plea Pursuant to Criminal Rule 32.1.” Before the trial
court ruled on the motion, appellant filed an “Amended Motion to Withdraw Guilty
Plea Pursuant to Criminal Rule 32.1.” The trial court overruled both motions on
August 26, 2008. Appellant appealed from those rulings.
                                                                               -2-


       {¶6}   On appeal, appellant argued the trial court should have permitted him to
withdraw his plea because the trial court and the prosecutor threatened him with a
harsher sentence if he went to trial and because his counsel was ineffective. State v.
McFarland, 7th Dist. No. 08-JE-25, 2009-Ohio-4391. On August 6, 2009, this court
determined that the trial court did not abuse its discretion in overruling appellant’s
motions and, therefore, affirmed the trial court’s judgments. Id.
       {¶7}   On October 3, 2008, while the appeal was pending, appellant filed
another motion to withdraw his guilty plea, once again alleging that his plea was not
knowingly, voluntarily, and intelligently entered because it was induced by threats
from the prosecutor and the trial court and because he received ineffective
assistance of counsel. The trial court overruled this motion. Appellant did not appeal
from this decision.
       {¶8}   On February 21, 2012, appellant once again filed a motion to withdraw
his guilty plea. And once again appellant asserted that his plea was not knowingly,
voluntarily, and intelligently entered into because the trial court and prosecutor
threatened him with a harsher sentence, the court interfered in the plea negotiations,
and his counsel was ineffective. Appellant also filed a “Motion to Reassign” asserting
that the trial judge was unfair and impartial and asking that his case be reassigned to
another trial court judge.
       {¶9}   On March 8, 2012, the trial court overruled both motions without a
hearing.
       {¶10} Appellant filed a timely notice of appeal on April 2, 2012.
       {¶11} Plaintiff-appellee, the State of Ohio, has failed to file a brief in this
matter. Therefore, we may consider appellant's statement of the facts and issues as
correct and reverse the judgment if appellant's brief reasonably appears to sustain
that action. App.R. 18(C).
       {¶12} Appellant raises three assignments of error, the first of which states:
                                                                                 -3-


              TRIAL COURT ERRED BY NOT HOLDING AN EVIDENTIARY
       HEARING ON THE APPELLANT’S PRESENTENCE MOTION TO
       WITHDRAW GUILTY PLEA.

       {¶13} Appellant argues that the trial court erred in denying his “presentence”
motion to withdraw his plea without first holding an evidentiary hearing. He states
that he attached evidence to his latest motion to withdraw his plea that he did not
have available when he filed his previous motions.
       {¶14} On reviewing a trial court's decision on a motion to withdraw a guilty
plea, this court applies an abuse of discretion standard. State v. Jones, 7th Dist. No.
05-MA-69, 2008-Ohio-6974, ¶14. Abuse of discretion connotes more than an error of
law or judgment; it implies that the trial court's attitude is unreasonable, arbitrary, or
unconscionable. State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).
       {¶15} Appellant characterizes his motion as a “presentence” motion to
withdraw a guilty plea. But this is a mischaracterization. As will be discussed in
appellant’s second assignment of error, his motion is actually a postsentence motion
to withdraw a guilty plea.
       {¶16} An evidentiary hearing is not warranted on a postsentence motion to
withdraw a guilty plea if the record indicates that the movant is not entitled to relief
and the movant has failed to submit evidentiary documents sufficient to demonstrate
a manifest injustice. McFarland, 2009-Ohio-4391, ¶22, citing State v. Bari, 8th Dist.
No. 90370, 2008-Ohio-3663, ¶9. Appellant bears the burden of demonstrating a
manifest injustice. Crim.R. 32.1; State v. Russ, 8th Dist. No. 81580, 2003-Ohio-1001,
¶11.
       {¶17} In this case, the “evidentiary documents” that appellant attached to his
motion were either the same as the ones he submitted with his prior motions to
withdraw plea, contained information the court already had, or were unsubstantiated
and contained no new information.
       {¶18} Appellant attached the following to his motion: (1) a January 24, 2008
letter to him from his counsel in which counsel stated that his discussion with the trial
                                                                                 -4-


judge changed his opinion about entering a plea; (2) a March 7, 2008 letter to him
from his counsel in which counsel stated the trial judge recommended he would be
wise to accept the plea deal; (3) an un-dated, not file-stamped copy of “Defendant’s
Answer to Plaintiff’s First Amended Complaint” in a civil case filed by appellant
against his counsel; (4) an un-dated, not file-stamped copy of “Defendant’s
Responses to Plaintiff’s Second Request for Admissions” in appellant’s civil case; (5)
an un-dated, not file-stamped copy of “Defendant’s Responses to Plaintiff’s Second
Set of Interrogatories” in appellant’s civil case; (6) a copy of appellant’s September
29, 2008 affidavit wherein he averred that his attorney told him the trial judge
threatened him and told appellant to plead guilty; (7) a copy of a partial affidavit dated
September 27, 2008, by appellant’s aunt wherein she averred that appellant’s
counsel told her appellant needed to plead guilty; (8) a copy of a December 20, 2007
letter to appellant’s counsel from the prosecutor wherein she offered the plea deal;
(9) a copy of counsel’s notice of appearance; (10) a copy of the docket sheet from
appellant’s case; (11) a copy of the “State’s Demand for Discovery” in appellant’s
case file stamped November 21, 2007; (12) an un-dated, not file-stamped copy of
“Defendant’s Response to Plaintiff’s First Set of Interrogatories” in appellant’s civil
case; and (13) an August 8, 2008 affidavit by appellant’s mother wherein she talked
about appellant’s case.
       {¶19} To his October 3, 2008 motion to withdraw his guilty plea and other
motions, appellant attached:     (1) a copy of the January 24, 2008 letter from his
attorney; (2) a copy of the March 7, 2008 letter from his attorney; (3) a letter from
appellant’s aunt wherein she stated that appellant’s counsel said appellant had to
plead guilty; (4) the August 8, 2008 affidavit from his mother; and (5) appellant’s
September 29, 2008 affidavit. Thus, the trial court had already seen and considered
these items when it overruled appellant’s October 3, 2008 motion to withdraw his
guilty plea.
       {¶20} Additionally, counsel’s notice of appearance, the docket sheet from
appellant’s case, the state’s demand for discovery, and the prosecutor’s offer of a
                                                                                 -5-


plea deal were items already within the court’s knowledge as they were a part of the
record in appellant’s case.
      {¶21} Finally, the un-dated, not file-stamped purported copies of documents
from appellant’s civil case were all unsubstantiated and did not contain any new
information.
      {¶22} Because appellant did not present the trial court with any new evidence
that would demonstrate a manifest injustice, the court acted within its discretion in
denying appellant’s motion without first holding an evidentiary hearing. Appellant did
not meet his burden of demonstrating a manifest injustice.
      {¶23} Accordingly, appellant’s first assignment of error is without merit.
      {¶24} Appellant’s second assignment of error states:

               TRIAL COURT ERRED BY NOT ALLOWING APPELLANT TO
      WITHDRAW HIS PLEA.

      {¶25} Here appellant argues that the trial court should have allowed him to
withdraw his plea because it was entered unknowingly, unintelligently, and
involuntarily due to the trial court’s interference in the plea negotiations, the
prosecutor’s threats of harsher punishment if appellant went to trial, and his counsel’s
ineffectiveness.
      {¶26} Appellant also argues that his was a presentence motion to withdraw
his plea, and therefore, the trial court should have freely granted it. He bases this
assertion on his argument that the sentence imposed was invalid because it was
imposed on an invalid plea and therefore, the sentence is void and his motion is a
presentence motion.
      {¶27} These arguments were already considered, and rejected, by this court.
In McFarland, at ¶¶18-19, we found:

               McFarland filed a pro se letter requesting the trial court to permit
      him to withdraw his guilty plea. That request was denied and McFarland
                                                                           -6-


did not appeal that denial. We have previously held that res judicata
applies to postsentence motions to withdraw guilty pleas; issues that
could have been raised in the first motion are barred from being raised
in any subsequent motion. State v. Lankford, 7th Dist. No. 07BE3,
2007-Ohio-3330, ¶ 7-9. See, also, State v. Zhao, 9th Dist. No.
03CA008386, 2004-Ohio-3245, ¶ 8 (finding that res judicata barred
appeal from trial court's denial of his second Crim.R. 32.1 post-
sentence motion to withdraw plea when defendant failed to appeal from
the trial court's denial of his first Crim.R. 32.1 motion); State v. Rexroad,
9th Dist. No. 22214, 2004-Ohio-6271, ¶ 6-11 (reaching the same
conclusion where defendant failed to directly appeal from his plea and
sentence despite the court's alleged errors being apparent on the face
of the record at the time of his conviction); State v. McDonald, 11th Dist.
No.2003-L-155, 2004-Ohio-6332, ¶ 22.
       The letter written to the trial judge requesting to withdraw his
guilty plea was hand dated January 10, 2008, postmarked January 14,
2008 and received by the trial court on January 17, 2008. The plea and
sentencing hearing was jointly held on January 7, 2008, but the order
was not journalized until January 14, 2008. Given these dates, we find
that the letter was a postsentence motion to withdraw a guilty plea. That
letter indicated that McFarland wanted to withdraw his guilty plea
because he was not fully informed by his attorney about the plea and
he only had two hours to make up his mind. The letter did not reference
any alleged wrong doing (threatening or coercing him to enter the plea)
by the trial court or state, which are issues that are raised in the
subsequent motions. Those issues could have been raised in the initial
postsentence motion to withdraw a guilty plea. Likewise, any issue
regarding McFarland's attorney's alleged ineffectiveness was raised in
the first motion and thus is also barred by res judicata. Consequently,
                                                                                -7-


       the doctrine of res judicata bars his current challenge and as such, the
       trial court did not abuse its discretion in denying the subsequent motion
       to withdraw a guilty plea.

       {¶28} Thus, as we found in appellant’s previous appeal, the issues raised in
this assignment of error are barred by the doctrine of res judicata.
       {¶29} Accordingly, appellant’s second assignment of error is without merit.
       {¶30} Appellant’s third assignment of error states:

               TRIAL COURT ERRED BY NOT RECUSING HIMSELF FROM
       THIS CASE.

       {¶31} Appellant contends here that the trial judge should have recused
himself because the judge participated in the plea negotiations.
       {¶32} “The Chief Justice of the Supreme Court of Ohio, or his designee, has
exclusive jurisdiction to determine a claim that a common pleas judge is biased or
prejudiced.”   Jones v. Billingham, 105 Ohio App.3d 8, 11, 663 N.E.2d 657 (2d
Dist.1995), citing Section 5(C), Article IV, Ohio Constitution; Adkins v. Adkins, 43
Ohio App.3d 95, 539 N.E.2d 686 (4th Dist.1988).            R.C. 2701.03 provides the
exclusive means by which a litigant can assert that a common pleas judge is biased
or prejudiced. Id. R.C. 2701.03(A) provides:

               If a judge of the court of common pleas allegedly is interested in
       a proceeding pending before the court, allegedly is related to or has a
       bias or prejudice for or against a party to a proceeding pending before
       the court or a party's counsel, or allegedly otherwise is disqualified to
       preside in a proceeding pending before the court, any party to the
       proceeding or the party's counsel may file an affidavit of disqualification
       with the clerk of the supreme court in accordance with division (B) of
       this section.
                                                                              -8-


      {¶33} An appellate court lacks the authority to pass upon the disqualification
of a common pleas court judge or to void the judgment of a trial court on that basis.
State v. Ramos, 88 Ohio App.3d 394, 398, 623 N.E.2d 1336 (9th Dist.1993).
      {¶34} We are without the authority to determine whether the trial court judge
should have recused himself in this case. If appellant thought the trial court judge
should have recused himself, his remedy was to file an affidavit of disqualification
with the clerk of the Ohio Supreme Court.
      {¶35} Accordingly, appellant’s third assignment of error is without merit.
      {¶36} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Vukovich, J., concurs.

DeGenaro, P.J., concurs.